Lumpkin, J.,

dissenting as to sufficiency of the inventory and schedule.
To this judgment the plaintiffs excepted.
The assignment recites, that the assignors, doing business in dry goods and notions, are in a failing condition or failing debtors, and cannot continue business and meet their obligations,- owing to their inability to collect what is due them; that they desire to pay all their indebtedness in the shortest time possible and with the least risk of loss to their creditors, and think it proper that preference should be made; that they are confident, if their assets are properly disposed of and not sacrificed, all their creditors will be paid in full, and that it will be to the interest of all the creditors for the firm to assign their assets to some discreet and proper person who will manage them for the benefit of all interested, rather than have the sheriff take charge and sell. Therefore, in consideration of the premises and of' the things to be done hereinafter mentioned, and of $5 cash, in hand paid, they grant, convey and assign to Vess and his. assigns all their merchandise, stock in trade, fixtures,, amounts due them on notes, accounts, etc., and all property of every kind belonging to them as a firm. Bef erence is made to attached schedules of assets and creditors, as. full and complete. The assignee is to take the property conveyed in trust to sell and- dispose of at public or private sale at his discretion, and to collect all sums due the firm, and to reduce said property to cash as early as practicable consistently with the interest of the creditors, to. be judged, of by the trustee, and to dispose of the same as follows: 1st. Pay the expenses of procuring such help as he may need, to be determined by him, in selling and disposing of the property and collecting the notes and accounts; also the fees of an attorney if he should need one; also store rent, insurance, and such incidental expenses as are necessary while disposing of the p>roperty; also pay himself $100-monthly, until the property is sold out, .for his services, and. the sum of five per cent, of the collections that pass through his hands after the sales are over; also pay to John J. Strickland $250 for professional services in drawing this, deed and other service, and pay the clerk his fee for recording this deed. These debts are first preferred, being in the nature of expenses. 2d. Pay to Lee, Tweedy & Go. the amount of their judgment against Vonderau & Co., the same being about $240. 3d. Pay to the following named persons and firms the amounts stated (naming twenty-four, including W. J. Parker, note, $901.30; Hi. L. Bickers, two-notes, $566.41; W. PL Bobertson, $369.12; St. Elmo Lodge, No. 40, K. of P., account, $153.85; the others ranging in amount from $10 to $250, except two notes and accounts in favor of James White, cashier, for $1,178),. all of whom are hereby made preferred creditors after the sums mentioned in the preceding paragraphs have been paid in full; the creditors mentioned in this paragraph not to be preferred one over another, but to be paid equally. 4th. Pay to all other creditors, without preference among themselves, the full amount due each, or such per cent, thereof as he may have funds to pay, after paying-all the preferred claims as above stated.
In the inventory of assets the stock of goods is set forth in forty-four items, each with an amount opposite, thus: 190 pcs. dress goods, $2,550.24; 15 pcs. velvets, $300; 125 pcs. silk, $1,125.10; 80 pcs. velvet ribbon, $125.50; 2401 pcs. wash goods, $650; linen damask and towels, $285.10; linen damask and napkins, $375.50; 1 lot white goods, $45; 1 lot swiss and mull, $38.75; 1 lot embroidery, $75.30; 60 pieces jeans, $410.10; 1 lot notions and fancy goods, $210; 1 lot underwear’, $250.15; 1 lot notions and fancy goods, $1,546.15; 1 lot dress trimmings, $585.40; 1 lot notions, $1,010; 1 lot hosiery, $450.25; l#lot notions, curtains, poles, and fixtures, $750.20; 1 lot trunks, $175; -etc., etc. The aggregate of the forty-four items is $16,542.79. The list of accounts due to the assignors contains a great many names with amounts opposite each. It also contains twenty-six names each with a pen mark drawn through it, and of these, twenty-two seem to have had no amount placed opposite them. It is explained in defendants’ answer, that the accounts thus indicated were collected before the assignment was filed. The inventory and schedule of indebtedness of the assignors sets forth the names of the creditors, their places of residence, and the amounts due each, thus: The H. B. Claflin Co., New York, 12 notes, $4,180; Lee, Tweedy & Co., N. Y., judgment, $204.22; The Meridian Curtain Co., N. Y., acc’t, $42.75; Nonatie Silk Co., Cincinnati, acc’t, $5.60; C. E. Graham & Co., Greenville, S. C., aec’t $402.63; O’Earrell & Ash, Athens, acc’t, $12.23; J. A. Scriven Co., New York, $60; Ooolis Bros. & Oo., N. Y., $34.75; Standard "Watch. Co., Syracuse, N. Y., $24; etc. In some cases the kind of claim (■i. 6., whether account or note) is indicated; in others it is not. The schedules were each sworn to separately.
Lumpkin & Burnett and Harrison & ■ Peeples, for plaintiffs. John J. Strieklwnd, Erwin & Cobb, Robert S. Howard and H. C. Tuck, for defendants.